DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 5: “an” (or similar language” should be added between “through” and “outer”.
Claims 2-20 are objected to because they depend from claim 1.
In claim 3, line 2: “is” should be added between “that” and “selectively”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowed if the issues outlined above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the claimed intravascular cutting device and methods, and in particular the combination of the catheter having two guidewire lumens with termination locations that are proximal to the distal end of the catheter and a cutting head at the distal end of the catheter having corresponding guidewire lumens, a fluid jet prong, and a deflector prong.

Conclusion
This application is in condition for allowance except for the following formal matters outlined above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Ryan J. Severson/Primary Examiner, Art Unit 3771